—

Oo NYO NHN NY DN CN DO DD RO RR ey ea ea ee
oO ND UO BP WD YH KF DOD OO FTF DDO A BR WW YB YH O]|

oOo Fe SIDA F&F YW Wb

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff,
V.

Lucia Dolores Bojorquez-Rendon,

Defendant.

 

 

 

THE GRAND JURY CHARGES:

On or about July 3, 2019, at or near San Luis, Arizona, in the District of Arizona,
LUCIA DOLORES BOJORQUEZ-RENDON, knowingly and intentionally imported into
the United States, from the Republic of Mexico, five hundred (500) grams or more of a

mixture and substance containing a detectable amount of methamphetamine, a Schedule IT

controlled substance.

In violation of Title 21, United States Code, Sections 952(a), 960(a)(1) and

(6).

On or about July 3, 2019, at or near San Luis, Arizona, in the District of Arizona,

LUCIA DOLORES BOJORQUEZ-RENDON, knowingly and intentionally possessed

No.

VIO:

Count 1

Count 2

FILED

a ___ LODGE
___ RECEIVED Copy

JUL 2 3 2019

CLERK U S DISTRI
CT CO
y_ DISTRICT OF ARIZONA

a C~DEPUTY

 

REDACTED FOR
pYJBLIC DISCLOSURE

CR-19-0873-PHX-DWL (MHB)

INDICTMENT

21 U.S.C. §§ 952(a), 960(a)(1) &
b)(1)GD), |
Importation of Methamphetamine)

ount 1

21 U.S.C. §§ 841 (a1) &

b))(A) (iti)

Possession with Intent to Distribute
Methamphetamine)

Count 2

 

oO

 
C0 CO WN DR WNW B WW Dw

DO NO HN PHO NY KN HN KR Dw a
oO NI WB WO FP WY HNO KF DW OO C DT DB WD BR W NO KY OC

—

 

with intent to distribute five hundred (500) grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule I controlled substance.

In violation of Title 21,

841(b)(1)(A)(viii).

MICHAEL BAILEY
United States Attorney
District of Arizona

/s/

United States Code, Sections 841(a)(1) and

A TRUE BILL
/s/

FOREPERSON OF THE GRAND JURY
Date: July 23, 2019

 

BRIAN E. KASPRZYK
Assistant U.S. Attorney

 

 
